Citation Nr: 0621265	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945.  He died on December [redacted], 2000.  The appellant 
is his surviving spouse.  This appeal arose from a May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The case was previously 
before the Board in August 2003, when it was remanded for 
further development.


FINDINGS OF FACT

1.  The veteran's initial death certificate reflects that he 
died on December [redacted], 2000; the immediate cause of death was 
cerebral vascular accident, with renal failure listed as an 
underlying cause of death.

2.  An amended death certificate (issued in April 2001) 
reflects that the cause of the veteran's death was "End 
Stage Senile Dementia."

3.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated 70 
percent disabling; a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) had been assigned effective from 
October 31, 1997.

4.  Cerebral vascular disease, renal failure, and dementia 
were not manifested during the veteran's service or in the 
first postservice year, and there is no competent evidence 
linking such disabilities to the veteran's period of active 
service.

5.  PTSD is not shown to have caused or contributed to cause 
the veteran's demise from end stage dementia.

6.  The veteran was not rated totally disabled for a period 
of 10 years prior to his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).

2.  The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via April 2001, May 2004, and November 2004 letters, the 
appellant was informed of the evidence and information 
necessary to substantiate the claims, the information 
required to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letters 
informed the appellant that she should submit any medical 
evidence pertinent to her claims.  The Board notes that VCAA 
notice in this case was provided to the appellant prior to 
the initial adjudications.  Pelegrini.

While the appellant did not receive any notice regarding 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the decision below denies (and does not grant) 
service connection, and the effective date of such an award 
is not a matter for consideration.  Hence, the appellant is 
not prejudiced by the lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  The veteran's claims file has been reviewed by a VA 
psychiatrist for the purpose of providing an opinion of 
etiology concerning his demise.  The appellant has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.




Factual Background

The veteran's service medical records, including his 
November 1945 separation examination report, note no 
complaints, findings, or diagnosis related to cerebral 
vascular disease, renal disease, or dementia.

A private medical record dated in January 1983 reflects that 
the veteran complained of his mind wandering and 
listlessness.  He indicated that the symptoms started 
approximately two years prior.  The assessment included 
possible cerebral vascular disease, and history of 
narcolepsy.

A private medical record dated in October 1984 reflects that 
the veteran had a recent history of mania and paranoid 
psychoses that had been treated successfully with Lithium.  
He also had a past history of narcolepsy.  The major 
diagnoses included bipolar disorder, manic, severe, and 
narcolepsy.  

A private discharge summary dated in March 1986 reveals that 
the veteran was admitted due to threatening behavior towards 
his relatives.  The Axis I diagnosis was bipolar, manic with 
psychotic features; alcohol abuse by history.  

A VA discharge summary dated from June 1987 to July 1987 
reflects that the veteran was admitted for complaints of 
chronic diarrhea.  The diagnosis included steatorrhea 
secondary to pancreatic insufficiency thought probably 
secondary to alcohol abuse, paresthesias of both arms of 
unknown etiology, and normocytic, normochromic anemia 
secondary to chronic disease.  

An abdomen echogram dated in June 1991 revealed an impression 
of an abnormality.  A 3 centimeter cyst at the upper pole of 
the right kidney was observed; it was also noted that the 
left kidney was absent.

A VA chest X-ray in March 1994 revealed borderline 
cardiomegaly, and also possible emphysema.  

A statement of attending physician received in July 1996 
informs that the veteran complained of being wheelchair 
bound.  The major diagnoses included bipolar disorder, status 
post CVA, and dementia.  

A VA medical record dated in January 1998 indicated that the 
veteran had had a stroke five to six years prior, resulting 
in left upper extremity weakness and loss of peripheral 
vision of the left eye.  

A May 1998 rating decision granted the veteran service 
connection for PTSD, rated 30 percent, effective in 
October 1997.  It was noted that the veteran was present at 
Pearl Harbor when it was attacked by the Japanese in 
December 1941.  In September 1999 the rating for the  PTSD 
was increased to 70 percent, effective in October 1997.

A VA medical record dated in January 1999 reflects that the 
veteran's wife indicated that he had been having a hard time 
breathing.  She stated that the breathing problems would come 
and go and that it was very difficult for the veteran to get 
a real deep breath.  She indicated that he had been coughing 
quite a bit the last one to two weeks.  

A private hospital record dated in February 1999 indicated 
that the veteran was admitted with diagnoses of significant 
questionable angina, COPD, hypertension, status post CVA, and 
chest pain.  It was also noted that the veteran had 
hypokalemia, which was "probably related to his chronic renal 
failure."  

A VA discharge summary dated from February 1999 to April 1999 
noted diagnoses of dementia, old strokes, hypertension, 
ischemic heart disease, vitamin B12 deficiency, COPD, chronic 
renal insufficiency, neurogenic bladder, malnutrition, and 
anemia.  As for diagnosed but not treated, the following 
conditions were listed:  History of PTSD, absent left kidney, 
history of a bipolar manic disorder, spontaneous 
pneumothorax, history of narcolepsy, and an allergy to 
Codeine and Lithium.  It was noted that the veteran's 
condition on discharge was incontinent, and nonambulatory due 
to the prior strokes and dementia.  He was being discharged 
to a community nursing home where he would be followed by a 
local physician.  

A VA medical record dated in February 1999 indicated that the 
veteran was having acute and chronic renal problems, and he 
was not deemed competent.  

A VA note dated in February 1999 indicates that the veteran 
was 75 years old, mentally incompetent, and admitted in 
February 1999 for obstructive uropathy.  His wife indicated 
that she could no longer care for him at home.  Another VA 
medical record dated in February 1999 indicates that the 
veteran had been lethargic but easily aroused.  Diagnoses 
included obstructive uropathy, hypertension, COPD, dementia, 
and status post CVA.  The prognosis was poor secondary to 
multiple chronic illnesses and dementia.  

A VA psychology consult report dated in March 1999 indicates 
that the veteran was unable to remember or process 
information well enough to be considered competent.  

A VA rating decision in December 1999 granted the veteran 
TDIU, effective from October 31, 1997.  

The veteran's initial death certificate of death reflects 
that he died on December [redacted], 2000.  The immediate cause of 
death was cerebral vascular accident, with renal failure 
listed as an underlying cause of death.

In May 2001 the appellant submitted an amended death 
certificate (issued in April 2001) which reflects that the 
immediate cause of the veteran's death, and the only cause of 
death listed, was end stage senile dementia.

In a statement received in May 2001 the appellant indicated 
that her husband died because he refused to eat; she asserted 
that this was due to his PTSD.

In the notice of disagreement received in September 2001, the 
appellant stated that the veteran had been affected by his 
military experience from the date he was discharged from 
service.  She indicated that when his ship was hit and he was 
knocked overboard, he swam to an island covered in oil.  He 
had nothing to eat and he had to dig a ditch for water.  The 
treatment he received upon returning to military control was 
not effective.  His appetite was affected, and his PTSD was a 
factor in his ability to eat.

In an October 2005 VA opinion, a psychiatrist stated that the 
veteran's claims file had been reviewed, and it was noted 
that the veteran served in the Navy and had 55 months of sea 
duty.  It was documented that the veteran was on the USS 
Whitney at Pearl Harbor during the attack there on 
December 7, 1941.  Upon reviewing the veteran's history, the 
consulting psychiatrist stated that there was no evidence 
that the cause of the veteran's death was related to his 
PTSD.  The psychiatrist noted that senile dementia was not 
due to PTSD, and stated that no service-connected psychiatric 
condition caused the veteran's death either directly or 
indirectly.

Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases if they become manifest to a compensable 
degree within a year after the veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
The veteran's amended death certificate (certified in April 
2001) reveals that he died on December [redacted], 2000, of dementia 
(his initial death certificate also shows cerebrovascular 
accident and kidney disease as causes).  The only disability 
for which service connection was established at the time he 
died was PTSD, rated 70 percent (with a TDIU rating effective 
October 31, 1997).

No complaints, findings, or diagnoses pertaining to dementia, 
cerebral vascular disease, or renal disease were noted in or 
for many years thereafter, and the file contains no competent 
(medical) evidence supporting that there is a causal 
connection between the veteran's dementia (or CVA or kidney 
disease) and his military service.  While the Board 
acknowledges the appellant's belief in a causal connection 
between the veteran's death and his service, she is not 
competent to offer an opinion regarding medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In October 2005, the veteran's claims file was reviewed by a 
VA psychiatrist for the express purpose of addressing whether 
the veteran's PTSD was a contributory cause of his death.  
The psychiatrist's opinion indicates, in essence, that the 
veteran's PTSD did not contribute to his demise from dementia 
(or have any role, direct or indirect, in causing or 
contributing to cause the veteran's death.  There is no 
competent (medical) evidence to the contrary.  There is no 
competent evidence that the veteran's PTSD was debilitating 
so as to contribute to cause his death.  

In short, there is simply no competent medical evidence of 
record supporting a causal connection between the veteran's 
service-connected PTSD and his death.  Hence, service 
connection for the cause of the veteran's death is not 
warranted.

The "benefit of the doubt" rule does not apply because the 
preponderance of the evidence is against this claim.  See 
38 U.S.C.A. § 5107(b).


DIC under 38 U.S.C.A. § 1318

To establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, it must be shown that the veteran received, or was 
entitled to receive, compensation at the total disability 
level for a continuous period of 10 or more years immediately 
preceding his death; or, if rated totally disabling for a 
lesser period, was so rated continuously prior to death for a 
period of not less than five years from the date of the 
veteran's discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b).

As indicated above, the veteran died December [redacted], 2000.  At 
the time of his death, service connection was in effect for 
PTSD, rated as 70 percent disabling, and a TDIU rating had 
been in effect since October 31, 1997.  These facts are not 
in dispute, and based on the foregoing, the Board finds that 
the veteran was not in receipt of, or entitled to receive, 
compensation at the total disability level continuously for 
10 years immediately preceding his death.  (As he died more 
than 55 years after his discharge from active duty, the 
alternate qualifying provisions of § 1318 do not apply.)  The 
law is dispositive, and this claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


